470 So. 2d 100 (1985)
Sharon WARD, Appellant,
v.
STATE of Florida, Appellee.
No. BA-358.
District Court of Appeal of Florida, First District.
June 7, 1985.
W. Paul Thompson, DeFuniak Springs, for appellant.
Jim Smith, Atty. Gen., Gary L. Printy, Asst. Atty. Gen., for appellee.
MILLS, Judge.
Ward appeals from her conviction for second-degree murder, alleging that the trial court erred in rejecting expert testimony on the "battered wife syndrome." We affirm.
Ward intended to present the testimony of two expert witnesses at trial. The first was to describe Ward's psychological traits as gleaned from an examination made after the murder. The second would then discuss the syndrome. The court refused to *101 allow the first expert to testify regarding his examination, holding that the results were irrelevant to Ward's plea of self-defense. Defense counsel then decided, independently of any ruling by the court, not to present the second expert. Her testimony was not proffered, nor was it excluded by the court.
Hawthorne v. State, 408 So. 2d 801 (Fla. 1st DCA 1982) rev. den. 415 So. 2d 1361 (Fla. 1982), held that the "battered wife syndrome" would be an appropriate topic for expert testimony, provided the trial court determined that the expert was sufficiently qualified. Hawthorne at 806. In this case, counsel never gave the court an opportunity to determine the admissibility of the expert's testimony, as he declined to proffer it. The presentation of the testimony was therefore not precluded by any action of the court, erroneous or otherwise, but by counsel himself.
AFFIRMED.
L. SMITH and THOMPSON, JJ., concur.